      Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 1 of 31



Michael L. Rausch
Evan M.T. Thompson
BROWNING, KALECZYC, BERRY & HOVEN P.C.
Liberty Center, Suite 302
9 Third Street North
Great Falls, MT 59401
Phone: 406.4030041
Fax: 406.453.1634
E-mail: mike@bkbh.com / evan@bkbh.com

Attorneys for Individual Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


TAMMY WILHITE,                          Case No. CV-19-20 102-BLG-SPW-
                                                      TJC
            Plaintiff,
                                           INDIVIDUAL DEFENDANTS’
       v.                                    BRIEF IN SUPPORT OF
                                            MOTION TO DISMISS FOR
PAUL LITTLELIGHT, LANA THREE                 FAILURE TO STATE A
IRONS, HENRY PRETTY ON TOP,                   VALID RICO CLAIM
SHANNON BRADLEY, and CARLA
CATOLSTER

            Defendants.

TAMMY WILHITE,

                   Plaintiff,
vs.

UNITED STATES,

                   Defendant.
       Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 2 of 31



                                       TABLE OF CONTENTS


TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii, iii, iv, v
INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
STANDARD OF REVIEW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    I. Plaintiff’s Complaint Fails to Sufficiently Plead Elements Necessary to
          Sustain Her Sole RICO Act Violation Claim . . . . . . . . . . . . . . . . . . . . . . 7

             A. Plaintiff failed to allege that Individual Defendants were engaged in
                an “enterprise,” which is fatal to her civil RICO claim . . . . . . . . . . . 9

             B. Plaintiff failed to allege that Individual Defendants engaged in a
                “pattern of racketeering activity” sufficient to state a RICO claim . .12

             C. Plaintiff has not plead the Individual Defendants agreed to conduct or
                participate in the affairs of an enterprise or to the commission of at
                least two predicate acts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                          i
      Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 3 of 31



                                  TABLE OF AUTHORITIES
Cases                                                                                                  Page
Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1528 (9th Cir.1995) . . . . . . . . . . . . . . . . . 17

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). 5, 6

Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,
      459 U.S. 519, 526 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Barticheck v. Fidelity Union Bank/First National State,
      832 F.2d 36, 39 (CA3 1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Baumer v. Pachl, 8 F.3d 1341, 1346 (9th Cir. 1993) . . . . . . . . . . . . . . . . 19, 20, 21

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) . . . . . . . . . . . . . . . . . . . . . . 6

Boyle v. United States, 556 U.S. 938, 944–45, 129 S.
      Ct. 2237, 173 L. Ed. 2d 1265, (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Chaset v. Fleer/Skybox Int'l, LP, 300 F.3d 1083, 1086–87 (9th Cir.2002) . . . . . . . 7

Clegg v. Cult Awareness Network, 18 F.3d 752, 754-55 (9th Cir.1994) . . . . . . . . 7

Comm. to Protect our Agric. Water v. Occidental Oil & Gas Corp.,
      235 F. Supp. 3d 1132, 1177 (E.D. Cal. 2017) . . . . . . . . . . . . . . . . . . . . . . 14

Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir.1989) . . . . . . . 4

Gunn v. Family Dollar Stores, Inc., No. 3:14-CV-1916-GPC-BGS, 2016 WL
         7030363, at *2 (S.D. Cal. Dec. 2, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . 9

Grimmett v. Brown, 75 F.3d 506, 510 (9th Cir.1996) . . . . . . . . . . . . . . . . . . . . . . 8

Hebbe v. Piler, 627 F.3d 338, 341–42 (9th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . 6

H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239, 109 S. Ct. 2893,
          106 L. Ed. 2d 195 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15,17

Howard v. Am. Online Inc., 208 F.3d 741, 746 (9th Cir. 2000) . . . . . . . . . . . .14, 17
                                                      ii
       Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 4 of 31




In re DBSI Inc., No. 08-12687 PJW, 2013 WL 1498365, at *2
         (Bankr. D. Idaho Apr. 11, 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Lammey v. Starbucks Corp., No. 218CV9477RGKJCX, 2019 WL 4187377,
       at *1 (C.D. Cal. June 27, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Mays v. Wal-Mart Stores, Inc., 354 F. Supp. 3d 1136, 1146, ft nt 3
        (C.D. Cal. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104
       (9th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

McGlinchy v. Shell Chemical Co., 845 F.2d 802, 810 (9th Cir.1988) . . . . . . . . . . . 5

Mir v. Greines, Martin, Stein & Richland, 676 Fed.Appx. 699,
         701 (9th Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Nelson v. City of Irvine, 143 F.3d 1196, 1200 (9th Cir. 1998). . . . . . . . . . . . . . . . . 5

Religious Tech. Ctr. v. Wollersheim, 971 F.2d 364, 366–67 (9th Cir.1992) . . . . . 17

Retail Prop. Trust v. United Brotherhood of Carpenters & Joiners of America,
          768 F.3d 938, 945 (9th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Ryan v. Salisbury, 382 F. Supp. 3d 1031, 1048 (D. Haw. 2019) . . . . . . . . . . . . . . . 5

Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
          806 F.2d 1393 at 1402 (9th Cir.1986) . . . . . . . . . . . . . . . . . . . . . . . . . 16

Sigmond v. Brown, 828 F.2d 8, 9 (9th Cir.1987) . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Sun Sav. & Loan Ass'n v. Dierdorff, 825 F.2d 187, 194, 56 USLW 2110, 8 Fed. R.
          Serv. 3d 808, RICO Bus. Disp. Guide 6710 (9th Cir. 1987) . . . . . . . . 16

Turner v. Cook, 362 F.3d 1219, 1229 (9th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . 14

United States v. Bright, 630 F.2d 804, 834 (5th Cir.1980) . . . . . . . . . . . . . . . . . . 21


                                                       iii
      Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 5 of 31



United States v. Brooklier, 685 F.2d 1208, 1222(9th Cir.1982),cert. denied,
              459 U.S. 1206, 103 S.Ct. 1194, 75 L.Ed.2d 439 (1983) . . . . . . . . . . . 21

United States v. Cauble, 706 F.2d 1322, 1341 n. 64 (5th Cir.1983) . . . . . . . . . . . 20

United States v. Gonzalez, 921 F.2d 1530, 1539 (11th Cir.) . . . . . . . . . . . . . . . . . 20

United States v. Muskovsky, 863 F.2d 1319, 1324 (7th Cir.1988), cert. denied,
           489 U.S. 1067, 109 S.Ct. 1345, 103 L.Ed.2d 813 (1989) . . . . . . . . . . 20

United States v. Turkette, 452 U.S. 576, 580, 583, 101 S.Ct. 2524,
          69 L.Ed.2d 246 (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 15

United States v. Valera, 845 F.2d 923, 929 (11th Cir.1988), cert. denied,
          490 U.S. 1046, 109 S.Ct. 1953, 104 L.Ed.2d 422 (1989) . . . . . . . . . . . 21

Walter v. Drayson, 496 F. Supp. 2d 1162, 1171, (D. Haw. 2007),
          aff'd, 538 F.3d 1244 (9th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . 7, 10, 11

Wilhite v. Awe Kualawaache Care Ctr., No. CV 18-80-BLG-SPW,
           2018 WL 9561646 (D. Mont. Dec. 20, 2018) . . . . . . . . . . . . . . . . . . . . 1




                                                   iv
       Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 6 of 31




                         STATUTES, CODES, AND COURT RULES
18 U.S.C.A. § 1962 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
18 U.S.C. § 1513(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
18 U.S.C. § 1513(e) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13
18 U.S.C. § 1961(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 22
18 U.S.C. § 1961(4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
18 U.S.C. § 1961(5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
18 U.S.C. §§ 1961-1968 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
18 U.S.C. § 1962(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
18 U.S.C. §§ 1962(c), 1964(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
18 U.S.C. § 2242 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
Fed. R. Civ. P. 12(b)(6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 5, 6




                                                           v
     Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 7 of 31



      Individual Defendants, Paul Littlelight, Lana Three Irons, Henry Pretty On

Top, Shannon Bradley, and Carla Catolster (collectively hereinafter “Individual

Defendants”), through counsel, having moved this Court for judgment on the

pleadings and to dismiss Plaintiff’s Complaint because Plaintiff failed to state a

valid 18 U.S.C. §§ 1961-1968, Racketeer Influenced Corrupt Organizations Act

(“RICO”) claim. As the following Brief demonstrates, Plaintiff’s sole RICO claim

should be dismissed because (1) Individual Defendants were not engaged in a

criminal enterprise affecting interstate or foreign commerce, (2) there was no

pattern of racketeering activity, and (3) Individual Defendants did not agree to

participate in any alleged criminal activity.

                                 INTRODUCTION

      Plaintiff’s Complaint in this action presents a single claim for civil violation

of RICO. While it is clear Plaintiff has simply utilized a creative pleading device

in an attempt to elude the prior dismissal of her sole civil RICO claim in Wilhite v.

Awe Kualawaache Care Ctr., No. CV 18-80-BLG-SPW, 2018 WL 9561646 (D.

Mont. Dec. 20, 2018) (“Wilhite I”), her identical claim is not sustainable in this

subsequent matter either. Accordingly, the matter should be dismissed.

      Plaintiff alleges she sustained damages as a result of Individual Defendants’

alleged actions of terminating her employment and locking her out of her

apartment in retaliation for Plaintiff reporting alleged abuse of a Care Center

                                           1
     Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 8 of 31



patient.1 See Dkt. No. 1, ¶¶ 29-35; compare Ex. A, ¶¶ 30-36. Plaintiff’s claim, at

its base level, is a simple claim for wrongful termination.

      It is important to remember that in the instant action, Plaintiff has named

Individual Defendants in an individual capacity for alleged actions or omissions

allegedly undertaken outside of the course and scope of their duties as employees

or officials of the Care Center. See Dkt. No. 1, ¶¶ 4-8. Plaintiff is not alleging that

the alleged RICO violations at issue were carried out in an official capacity for the

benefit of the Care Center.

      Plaintiff alleges that Defendant Catolster, with the intent and purpose to

protect her aunt, told other Care Center staff members not to tell anyone of alleged

sexual conduct between her aunt and a Care Center resident. See Dkt. No. 1, ¶¶

10-12. Plaintiff alleges that Defendant Catolster did so in an attempt to prevent or

delay staff of the Care Center from reporting a potential federal offense to a law

enforcement officer. See Dkt. No. 1, ¶ 12. Plaintiff further alleges that Defendant

Catolster later instructed the landlord of an apartment rented by the Care Center to

exclude Plaintiff from the apartment. See Dkt. No. 1, ¶ 17. Importantly, Plaintiff

does not allege that the other named Individual Defendants participated in any of

the foregoing alleged actions of Defendant Catolster or that the actions were

undertaken as part of a group or enterprise. See Dkt. No. 1. Rather, Plaintiff

1
 Individual Defendants contest these allegations but they are acknowledged only
for purposes of Individual Defendants’ 12(b)(6) motions.
                                           2
     Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 9 of 31



alleges that these actions were undertaken individually by Defendant Catolster for

the purpose of protecting her aunt. Id.

      Later, Plaintiff alleges that the collective group of Individual Defendants

conspired to terminate Plaintiff from employment. See Dkt. No. 1, ¶ 20.        Other

than the conclusory allegation, Plaintiff alleges no other facts regarding an alleged

conspiracy among Individual Defendants. Notably, Plaintiff does not allege that

the termination from employment was carried out with any individual purpose or

intent of the Individual Defendants.      See Dkt. No. 1.    Other than the act of

termination itself, Plaintiff does not allege that Individual Defendants acted as a

group or enterprise in any other way in violation of RICO. Id.

      Moreover, Plaintiff does not allege that the actions of Individual Defendants

in this matter were conducted with a common purpose to protect Defendant

Catolster’s aunt. If anything, any alleged collective purpose of the Individual

Defendants in this matter would have been a result of their official capacity as

officials and employees of the Care Center. Regardless, Plaintiff does not allege

that Individual Defendants undertook the actions of (1) terminating her

employment, (2) locking her out of her alleged apartment, or (3) telling staff

members not to report the alleged abuse, were undertaken as part of a group effort

by Individual Defendants to further alleged racketeering activities.



                                          3
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 10 of 31



      Even under the most liberal review of Plaintiff’s Complaint, it is clear that

Plaintiff has failed to state a valid civil RICO claim because Plaintiff has not

alleged sufficient facts to establish (1) Individual Defendants were engaged in an

enterprise, (2) a “pattern of racketeering activity” as contemplated by RICO, and/or

(3) the Individual Defendants agreed to engage in any RICO violations or to be

engaged in an enterprise. As a result of Plaintiff’s failure to state a valid RICO

claim, Individual Defendants are entitled to judgment in their favor on the

pleadings alone or to dismissal of the claim.

                            STANDARD OF REVIEW

       “The principal difference between motions filed pursuant to Rule 12(b) and

Rule 12(c) is the time of filing. Because the motions are functionally identical, the

same standard of review applicable to a Rule 12(b) motion applies to its Rule 12(c)

analog.” In re DBSI Inc., No. 08-12687 PJW, 2013 WL 1498365, at *2 (Bankr. D.

Idaho Apr. 11, 2013) (citing Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188,

1192 (9th Cir.1989)). A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the

legal sufficiency of the pleadings and allows a court to dismiss a complaint where

the plaintiff has failed to state a claim upon which relief may be granted. See

Conservation Force v. Salazar, 646 F.3d 1240, 2141 (9th Cir. 2011).

      A motion for judgment on the pleadings is “properly granted when, taking

all the allegations in the pleadings as true, the moving party is entitled to judgment

                                          4
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 11 of 31



as a matter of law.” Lammey v. Starbucks Corp., No. 218CV9477RGKJCX, 2019

WL 4187377, at *1 (C.D. Cal. June 27, 2019) (citing Nelson v. City of Irvine, 143

F.3d 1196, 1200 (9th Cir. 1998)). Dismissal is “appropriate only where the

complaint lacks a cognizable legal theory or sufficient facts to support a cognizable

legal theory.” Lammey, at *1 (citing Mendiondo v. Centinela Hosp. Med. Ctr., 521

F.3d 1097, 1104 (9th Cir. 2008)). “When Rule 12(c) is used to raise the defense of

failure to state a claim upon which relief can be granted, analysis under Rule 12(c)

is substantially identical to analysis under Rule 12(b)(6).” Ryan v. Salisbury, 382

F. Supp. 3d 1031, 1048 (D. Haw. 2019) (citing McGlinchy v. Shell Chemical Co.,

845 F.2d 802, 810 (9th Cir.1988)). The Court must therefore assess whether the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ryan, 382 F. Supp. 3d at 1048 (citing Ashcroft

v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)) (emphasis

added).

      A complaint may survive a 12(b)(6) or 12(c) motion to dismiss only if,

taking all well-pleaded factual allegations as true, it contains enough facts to “state

a claim to relief that is plausible on its face.” Aschroft, 556 U.S. at 678. A claim

has “facial plausibility” when the “plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. A plaintiff’s complaint will not suffice, however, “if it

                                           5
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 12 of 31



tenders naked assertions devoid of further factual enhancement.” Id. (internal

citations omitted). The complaint must offer more than “labels and conclusions,”

and mere “formulaic recitation of the elements of a cause of action” will not do.

Id. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice to withstand a motion to dismiss.”              Id.

(emphasis added).      Rule 12(b)(6) or 12(c) “require[] more than labels and

conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      Like Rule 12(c)¸ a dismissal for failure to state a claim under Rule 12(b)(6)

is appropriate where the claim “lacks a cognizable legal theory or sufficient facts to

support a cognizable legal theory.” Mendiondo, 521 F.3d at 1104. A plaintiff is

required to present factual allegations sufficient to state a plausible claim for relief.

Mir v. Greines, Martin, Stein & Richland, 676 Fed.Appx. 699, 701 (9th Cir. 2017)

(citing Hebbe v. Piler, 627 F.3d 338, 341–42 (9th Cir. 2010)).

      In reviewing a Rule 12(b)(6) or 12(c) motion, the court is to accept as true

the facts plead in the complaint and draw all reasonable inferences in favor of the

claimant. See Retail Prop. Trust v. United Brotherhood of Carpenters & Joiners of

America, 768 F.3d 938, 945 (9th Cir. 2014). However, the court is not to accept

“legal conclusions” as true. See Ashcroft, 556 U.S. at 678. Moreover, the court is

not to assume the claimant “can prove facts which it has not alleged or that the

defendants have violated the . . . laws in ways which have not been alleged.”

                                            6
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 13 of 31



Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459

U.S. 519, 526 (1983).     Additionally, “the court is not required to accept legal

conclusions cast in the form of factual allegations if those conclusions cannot

reasonably be drawn from the facts alleged.” Walter v. Drayson, 496 F. Supp. 2d

1162, 1171, (D. Haw. 2007), aff'd, 538 F.3d 1244 (9th Cir. 2008) (citing Clegg v.

Cult Awareness Network, 18 F.3d 752, 754-55 (9th Cir.1994)).

                                   ARGUMENT

   I.      Plaintiff’s Complaint Fails to Sufficiently Plead Elements Necessary
           to Sustain Her Sole RICO Act Violation Claim.

        Plaintiff’s Complaint alleges a single cause of action against Individual

Defendants for an alleged RICO violation.          However, the alleged facts are

insufficient to support a claim for RICO violations.

        RICO “makes it unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise's affairs through a pattern of racketeering activity or collection of

unlawful debt.” 18 U.S.C. § 1962(c). To prevail on a civil RICO claim, a plaintiff

“must therefore prove that Defendants engaged in (1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity (known as predicate acts) and,

additionally, must establish that (5) the defendant caused injury to [the plaintiff’s]

business or property. Walter, surpa, 496 F. Supp. 2d at 1166 (citing See Chaset v.
                                          7
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 14 of 31



Fleer/Skybox Int'l, LP, 300 F.3d 1083, 1086–87 (9th Cir.2002); Grimmett v.

Brown, 75 F.3d 506, 510 (9th Cir.1996); see also 18 U.S.C. §§ 1962(c), 1964(c)).

      Plaintiff’s Complaint fails to sufficiently allege a cause of action under

RICO for several reasons. First, Plaintiff does not allege Individual Defendants are

part of an enterprise in their individual capacity as defined by the RICO Act. See

Dkt. No. 1. Second, there is no allegation that Individual Defendants committed at

least two predicate acts within the last ten years. Id.       Finally, there are no

allegations that Individual Defendants agreed to commit RICO violations or to be

engaged in an enterprise. Id. For these reasons, the Plaintiff’s Complaint fails to

state a civil claim for RICO Act violations. As Plaintiff has asserted a single claim

against Individual Defendants for a civil RICO violation, and because that claim

fails as a matter of law, judgment must be entered in favor of Individual

Defendants or the Complaint must be dismissed for failure to state a claim.

      Plaintiff’s civil RICO claim, arising from alleged inappropriate employee

discipline, is simply an artfully plead wrongful termination claim intended to

circumvent FTCA exclusivity and sovereign immunity. This is demonstrated by

the prior dismissal in Wilhite I on the basis of sovereign immunity and the

identical factual allegations of the FTCA complaint against the United States and

the civil RICO complaint against Individual Defendants in this action. The only



                                          8
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 15 of 31



substantive difference between the complaints in both Wilhite I and herein is the

label Plaintiff assigns to her claims in each.

      In this action, Plaintiff pled two identical factual bases for two claims; one

of which, the civil RICO claim, is artificially assigned in an attempt to circumvent

FTCA exclusivity.       However, the substance of the allegations against the

Individual Defendants fits neatly into a wrongful termination claim and does not

meet the prima facie requirements of pleading a civil RICO claim. This is not a

situation involving racketeering.       This is alleged retaliatory termination of

employment, nothing more. The RICO claim fails on the face of the Complaint.

As such, the Court should either grant judgment in favor of Individual Defendants

on Plaintiff’s sole RICO claim or dismiss the Complaint.2

      A. Plaintiff failed to allege that Individual Defendants were engaged in
         an “enterprise,” which is fatal to her civil RICO claim

      Enterprise is defined to include “any individual, partnership, corporation,

association, or other legal entity, and any union of individuals associated in fact

although not a legal entity.” 18 U.S.C. § 1961(4). “[A]n enterprise includes any

union or group of individuals associated in fact” and … RICO reaches “a group of

persons associated together for a common purpose of engaging in a course of
2Courts “have discretion to grant dismissal on a 12(c) motion, in lieu of judgment,
on any given claim.” Mays v. Wal-Mart Stores, Inc., 354 F. Supp. 3d 1136, 1146, ft
nt 3 (C.D. Cal. 2019) (citing Gunn v. Family Dollar Stores, Inc., No. 3:14-CV-
1916-GPC-BGS, 2016 WL 7030363, at *2 (S.D. Cal. Dec. 2, 2016)).”

                                           9
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 16 of 31



conduct.” Boyle v. United States, 556 U.S. 938, 944–45, 129 S. Ct. 2237, 173 L.

Ed. 2d 1265, (2009) (citing United States v. Turkette, 452 U.S. 576, 580, 583, 101

S.Ct. 2524, 69 L.Ed.2d 246 (1981) (emphasis added). Such an enterprise, we said,

“is proved by evidence of an ongoing organization, formal or informal, and by

evidence that the various associates function as a continuing unit.” Id.

       “From the terms of RICO, it is apparent that an association-in-fact

enterprise must have at least three structural features: a purpose, relationships

among those associated with the enterprise, and longevity sufficient to permit these

associates to pursue the enterprise's purpose. Boyle, 556 U.S. at 946 (emphasis

added). The concept of “associat[ion]” requires both interpersonal relationships

and a common interest. Id. (emphasis added). Section 1962(c) reinforces this

conclusion and also shows that an “enterprise” must have some longevity, since the

offense proscribed by that provision demands proof that the enterprise had

“affairs” of sufficient duration to permit an associate to “participate” in those

affairs through “a pattern of racketeering activity.” Id. (citing 18 U.S.C.A. § 1962)

(emphasis added).

      As observed in Walter, supra, a complaint must allege that defendants

operated or managed a RICO enterprise. Walter, 496 F. Supp. 2d 1162, 1166. In

Walter, the Court observed that while the complaint contained allegations that the

defendants acted in some manner other than in their professional capacity, the

                                         10
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 17 of 31



court did not need to accept those allegations as true because they were

“conclusory, unwarranted deductions of fact, or unreasonable inferences.” Id.

Ultimately, the court held that it was a “critical failing” that the complaint “fail[ed]

to properly allege that the [defendants] operated or managed the alleged RICO

enterprise.”   Id.   For this failure, the Walter court held that dismissal was

appropriate.

      Here, Plaintiff does not allege that Individual Defendants were part of any

association in an individual capacity.          See Dkt. No. 1.    Beyond Individual

Defendants affiliation as employees and officials of the Care Center, Plaintiff does

not allege that Individual Defendants were organized as a group of individuals

associated together for a common individual purpose of engaging in a criminal

course of conduct as a RICO enterprise. See Dkt. No. 1. Rather, the only common

denominator alleged by Plaintiff is that the Individual Defendants were all

employees and officials of the Care Center.

      Plaintiff does not allege that the Individual Defendants acted with a

coordinated, common purpose to engage in a course of conduct in an individual

capacity. As Plaintiff denies that Individual Defendants were acting in an official

capacity, she must allege some other common purpose in an individual capacity in

order to effectively state a valid RICO violation claim. She has not. In fact,

Plaintiff alleges that Defendant Catolster acted with an individual purpose to

                                           11
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 18 of 31



protect her aunt. With regard to the act of termination from employment only,

Plaintiff alleges that Individual Defendants conspired to terminate her from

employment.     What is lacking from this general conclusory statement are

allegations that the Individual Defendants, in an individual capacity, had some

other association in fact and were acting with mutual individual purpose to

terminate her employment.

      Moreover, Plaintiff does not allege that Individual Defendants are part of an

ongoing organization, formal or informal, with allegations that they function as a

continuing unit.   Further, there are no allegations that Individual Defendants

operated with sufficient longevity as to bring her claim within the realm of RICO.

      Plaintiff has utterly failed to allege that Individual Defendants were engaged

in an interpersonal relationship, with a common interest and longevity as required

to state a civil claim under RICO. As such, Plaintiff’s Complaint fails as a matter

of law and the Court should dismiss the Complaint for failure to state a claim.

      B. Plaintiff failed to allege that Individual Defendants engaged in a
         “pattern of racketeering activity” sufficient to state a RICO claim.

      Plaintiff alleges a single, isolated violation of Federal Law by Individual

Defendants as the basis for her alleged RICO claim. Dkt. 1, ¶ 29. Specifically,

Plaintiff alleges that the actions of Individual Defendants violated 18 U.S.C. §

1513(e). Id. The referenced Code section provides in full:


                                         12
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 19 of 31



      Whoever knowingly, with the intent to retaliate, takes any action harmful to
      any person, including interference with the lawful employment or livelihood
      of any person, for providing to a law enforcement officer any truthful
      information relating to the commission or possible commission of any
      Federal offense, shall be fined under this title or imprisoned not more than
      10 years, or both.

18 U.S.C. § 1513(e). Plaintiff alleges that the alleged sexual contact of a Care

Center resident by Defendant Catolster’s aunt, who is not a named party to this

action, “could be a federal felony offense under 18 U.S.C. § 2242” (i.e., sexual

abuse) and that Plaintiff’s reporting of the aunt’s alleged sexual contact of a Care

Center resident to law enforcement officials is what Individual Defendants

retaliated against her for. See Dkt. 1, ¶ 11.

      Notably, the alleged underlying offense of sexual abuse was not carried out

by any of the Individual Defendants, but rather, allegedly by Defendant Catolster’s

aunt. See Dkt. 1, ¶ 10. Other than Defendant Catolster, Plaintiff does not allege

that the other Individual Defendants acted with intent to benefit Catolster’s aunt in

any criminal investigation or proceedings or as a result of their efforts to protect

her generally.

      The only actions allegedly undertaken by Individual Defendants that

allegedly fall within the purview of 18 U.S.C. § 1513(e) are (1) Defendant

Catolster allegedly locking Plaintiff out of an apartment, and (2) the remaining

Individual Defendants terminating Plaintiff’s employment. These two actions are


                                           13
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 20 of 31



not sufficient to demonstrate a “pattern of racketeering activity” which is required

to allege a valid civil RICO claim.

      RICO prohibits certain conduct involving a “pattern of racketeering

activity.” 18 U.S.C. § 1962. To prove a RICO violation, the plaintiff must prove

that members of an enterprise engaged in activity constituting a pattern of

racketeering. 18 U.S.C. § 1962. “Racketeering activity” includes several state and

federal criminal offences. See 18 U.S.C. § 1961(1). A “pattern of racketeering

activity” consists of two RICO crimes committed within a ten-year period that are

related to an ongoing illegal scheme. 18 U.S.C. § 1961(5).

      “To plead a pattern of racketeering activity, plaintiffs must allege that

defendants committed at least two of the statutorily enumerated predicate acts.”

Comm. to Protect our Agric. Water v. Occidental Oil & Gas Corp., 235 F. Supp.

3d 1132, 1177 (E.D. Cal. 2017) (citing 18 U.S.C. § 1961(5); Turner v. Cook, 362

F.3d 1219, 1229 (9th Cir. 2004) (noting that, while at least two acts of racketeering

activity are required under RICO to establish a pattern, the pleading of two such

acts is not necessarily sufficient to do so)). “To plead a pattern of racketeering

activity, plaintiffs must allege: (i) that the racketeering predicates are related, and

(ii) that they amount to or pose a threat of continued criminal activity.” Id.

      “Two acts are necessary, but not sufficient, for finding a violation.” Howard

v. Am. Online Inc., 208 F.3d 741, 746 (9th Cir. 2000). “[T]he term ‘pattern’ itself

                                          14
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 21 of 31



requires the showing of a relationship between the predicates and of the threat of

continuing activity.” Id. (citing H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239,

109 S. Ct. 2893, 106 L. Ed. 2d 195 (1989).

      One of the principal purposes of RICO was to “deal with the infiltration of

legitimate businesses by organized crime.” Turkette, supra, 452 U.S. at 593.

“RICO's legislative history tells us, however, that the relatedness of racketeering

activities is not alone enough to satisfy § 1962's pattern element.” H.J. Inc., 492

U.S. at 240. “To establish a RICO pattern it must also be shown that the predicates

themselves amount to, or that they otherwise constitute a threat of, continuing

racketeering activity.”        Id. (emphasis in original).    As to this continuity

requirement, “what a plaintiff … must prove is continuity of racketeering activity,

or its threat, simpliciter.”    H.J. Inc., 492 U.S. at 241. “’Continuity’” is both a

closed- and open-ended concept, referring either to a closed period of repeated

conduct, or to past conduct that by its nature projects into the future with a threat of

repetition.   H.J. Inc., 492 U.S. at 241 (citing Barticheck v. Fidelity Union

Bank/First National State, 832 F.2d 36, 39 (CA3 1987)). “It is, in either case,

centrally a temporal concept—and particularly so in the RICO context, where what

must be continuous, RICO's predicate acts or offenses, and the relationship these

predicates must bear one to another, are distinct requirements.”        H.J. Inc., 492

U.S. at 242 (emphasis in original). “A party alleging a RICO violation may

                                           15
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 22 of 31



demonstrate continuity over a closed period by proving a series of related

predicates extending over a substantial period of time.” Id. (emphasis added).

“Predicate acts extending over a few weeks or months and threatening no future

criminal conduct do not satisfy this requirement: Congress was concerned in RICO

with long-term criminal conduct.” Id. (emphasis added). “Often a RICO action

will be brought before continuity can be established in this way.” Id. In such

cases, a valid RICO claim is not presented unless “the threat of continuity is

demonstrated.” Id. (emphasis in original).

      Moreover, a plaintiff must establish that the two predicate acts are related to

an ongoing criminal scheme. Schreiber Distrib. Co. v. Serv-Well Furniture Co.,

806 F.2d 1393 at 1402 (9th Cir.1986). Where two predicate acts do not “pose a

threat of continuing activity” because they merely further a single event and

“appear to have occurred at nearly the same time,” and because once those acts are

complete and require no further criminal activity, it cannot be said that a RICO

claim is sustainable because a defendant has “no further need to commit predicate

acts.” Sun Sav. & Loan Ass'n v. Dierdorff, 825 F.2d 187, 194, 56 USLW 2110, 8

Fed. R. Serv. 3d 808, RICO Bus. Disp. Guide 6710 (9th Cir. 1987) (referencing

Schreiber) (emphasis added).

      To satisfy the continuity requirement, plaintiffs must prove either “a series

of related predicates extending over a substantial period of time [, i.e., closed-

                                         16
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 23 of 31



ended continuity],” or “past conduct that by its nature projects into the future with

a threat of repetition [, i.e., open-ended continuity].” Howard, 208 F.3d at 750

(citing H.J., 492 U.S. at 241-42). “Predicate acts extending over a few weeks or

months and threatening no future criminal conduct do not satisfy [the closed-ended

continuity] requirement.” Howard, 208 F.3d at 750 (citing H.J. Inc., 492 U.S. at

240). “Activity that lasts only a few months is not sufficiently continuous.”

Howard, 208 F.3d at 750 (citing Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1528 (9th

Cir.1995); Religious Tech. Ctr. v. Wollersheim, 971 F.2d 364, 366–67 (9th

Cir.1992)) (emphasis added). “Open-ended continuity is shown by ‘past conduct

that by its nature projects into the future with a threat of repetition [,’ i.e.,

p]redicate acts that specifically threaten repetition or that become a ‘regular way of

doing business.’” Howard, 208 F.3d at 750 (citing Allwaste, 65 F.3d at 1528)

(emphasis added).

      Additionally, “[c]iting acts as a part of a RICO pattern, without proving that

they are indictable, is not sufficient.” Howard v. Am. Online Inc., 208 F.3d at 748

(citing Sigmond v. Brown, 828 F.2d 8, 9 (9th Cir.1987) (holding that dismissal of

RICO claim was appropriate where plaintiff did not present evidence that

defendant committed mail fraud)). Like the plaintiffs in Howard, Plaintiff here has

failed to allege a pattern of indictable offenses by Individual Defendants. Even if



                                          17
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 24 of 31



she had, Plaintiff has failed to allege predicate acts sufficient to bring her claim

within the purview of RICO.

      The two alleged predicate acts that Plaintiff alleges are (1) Individual

Defendants wrongfully terminated her employment, and (2) Defendant Catolster

wrongfully excluded her from her alleged apartment that was allegedly provided to

her by the Care Center. These acts, which allegedly occurred within a short time

period relative to one another, simply do not meet the definition of criminal

racketeering activity as contemplated by RICO. Importantly, the alleged acts do

not meet the continuity requirement, whether “closed ended” or “open ended,” as

there are no allegations that suggest the alleged conduct poses a risk of ongoing

criminal activity to bring it within the purview of RICO. At best, the two alleged

acts were part and parcel to the same incident of terminating Plaintiff’s

employment and there is no threat of repetition. Again, Plaintiff has failed to

sufficiently allege facts to support her civil RICO claim.

      While Individual Defendants deny that they committed any predicate

criminal activities, even if you take the allegations of Plaintiff’s Complaint at face

value, she has failed to effectively plead a “pattern of racketeering activity.”

Plaintiff does not allege that the isolated incident of her termination from

employment or being excluded from employee housing because of her termination

are related, are part of, or pose a threat of, continued criminal activity. From the

                                          18
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 25 of 31



face of Plaintiff’s complaint, these are alleged isolated acts that may or may not

have any relation to one another and certainly do not pose a threat of continued

criminal activity.

      Plaintiff has stretched the boundaries of RICO’s intent in pursuing this claim

against Individual Defendants.       As maintained all along, and as further

demonstrated by Wilhite I and Plaintiff’s FTCA complaint against the United

States, Plaintiff’s Complaint against Individual Defendants is a mere pleading

device used to circumvent both FTCA exclusivity and sovereign immunity

protections that Individual Defendants would otherwise be afforded. The Court

should not authorize such litigation tactics.   As such, the Court should grant

judgment on the pleadings in favor of Individual Defendants and dismiss the

Complaint with prejudice.



      C. Plaintiff has not plead that Individual Defendants agreed to conduct
         or participate in the affairs of an enterprise or to the commission of
         at least two predicate acts.

      To effectively plead a valid RICO claim, the complaint must allege “an

agreement to conduct or participate in the affairs of an enterprise and an agreement

to the commission of at least two predicate acts.” Baumer v. Pachl, 8 F.3d 1341,

1346 (9th Cir. 1993). In the absence of such allegations, a RICO claim may not

survive because “a defendant who did not agree to the commission of crimes


                                         19
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 26 of 31



constituting a pattern of racketeering activity is not in violation of section 1962(d),

even though he is somehow affiliated with a RICO enterprise, and neither is the

defendant who agrees to the commission of two criminal acts but does not consent

to the involvement of an enterprise.” Baumer, 8 F.3d at 1346 (emphasis added).

“If either aspect of the agreement is lacking then there is insufficient evidence that

the defendant embraced the objective of the alleged conspiracy.” Id. “Thus, mere

association with the enterprise would not constitute an actionable [RICO]

violation. In a RICO conspiracy, as in all conspiracies, agreement is essential.” Id.

In addition, conspiracy to violate RICO requires a showing that defendant “was

aware of the essential nature and scope of the enterprise and intended to participate

in it.” Baumer, 8 F.3d at 1346 (citing United States v. Muskovsky, 863 F.2d 1319,

1324 (7th Cir.1988), cert. denied, 489 U.S. 1067, 109 S.Ct. 1345, 103 L.Ed.2d 813

(1989).

      A plaintiff, such as the Plaintiff here, may not simply lob conclusory

statements that a conspiracy or agreement to violate RICO was afoot. There must

be specific allegations in the Complaint that establish the alleged conduct.

Baumer, 8 F.3d at 1346 See also United States v. Gonzalez, 921 F.2d 1530, 1539

(11th Cir.) (“[a] RICO conspiracy requires proof of an agreement to violate a

substantive RICO provision.”), cert. denied, 502 U.S. 860, 112 S.Ct. 178, 116

L.Ed.2d 140 (1991); United States v. Cauble, 706 F.2d 1322, 1341 n. 64 (5th

                                          20
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 27 of 31



Cir.1983), (agreement is “vital” to RICO conspiracy claim), cert. denied, 465 U.S.

1005, 104 S.Ct. 996, 79 L.Ed.2d 229 (1984); United States v. Bright, 630 F.2d 804,

834 (5th Cir.1980) (there “must be proof that the individual, by his words or

actions, objectively manifested an agreement to participate, directly or indirectly,

in the affairs of an enterprise, through the commission of two or more predicate

crimes.”).

       “A RICO conspiracy ‘requires the assent of each defendant who is charged,

although it is not necessary that each conspirator knows all of the details of the

plan or conspiracy.” Baumer, 8 F.3d at 1346-47 (citing United States v. Brooklier,

685 F.2d 1208, 1222 (9th Cir.1982), cert. denied, 459 U.S. 1206, 103 S.Ct. 1194,

75 L.Ed.2d 439 (1983). Like the situation in Baumer, here, “the bare allegations of

the complaint provide no basis to infer assent to contribute to a common

enterprise” and the claim should be resolved as a matter of law. Baumer, 8 F.3d at

1347 (citing United States v. Valera, 845 F.2d 923, 929 (11th Cir.1988), cert.

denied, 490 U.S. 1046, 109 S.Ct. 1953, 104 L.Ed.2d 422 (1989) (“[a]ssociation,

alone, with the enterprise is, of course, insufficient for violation of RICO: an

individual must agree to participate in the affairs of the enterprise” (emphasis in

original))).

       Here, Plaintiff does not allege that Individual Defendants either (1) agreed to

the commission of crimes constituting a pattern of racketeering activity, or (2)

                                          21
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 28 of 31



consented to the involvement in an enterprise. This is fatal to her claim. Ad

nauseum, this is a simple wrongful termination case that Plaintiff has branded as a

RICO claim to avoid dismissal on other grounds.           There was no agreement

between Individual Defendants to engage in a criminal enterprise or to commit

criminal acts and the Complaint does not allege otherwise.

      Plaintiff’s civil RICO Complaint merely alleges a single instance of alleged

“racketeering activity.” See Dkt. No. 1. Plaintiff alleges her termination from

Care Center employment was allegedly in retaliation for her reporting alleged

abuse of a Care Center resident. See Dkt. 1; 18 U.S.C. § 1513(c). While this is not

true, this is the only alleged act Plaintiff points to as “racketeering activity” (as

defined in 18 U.S.C. § 1961(1)) which allegedly interfered with her employment.

See Dkt. 1. Importantly, the action of terminating her employment was not for the

benefit of an alleged RICO enterprise made up of the Individual Defendants acting

in their individual capacity. Terminating Plaintiff’s employment was necessarily

undertaken in an official capacity, which Plaintiff disclaims.

      Other alleged acts in the Complaint simply do not meet the statutory

definition of racketeering activity as they were undertaken by unnamed Care

Center employees or were not undertaken with the intent to retaliate against

Plaintiff. See Dkt. 1. While Individual Defendants deny Plaintiff’s claims have

any legitimacy, even if the Court were to take the allegations of the RICO

                                          22
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 29 of 31



Complaint as true, it does not state a valid civil RICO claim. Plaintiff’s failure to

state a claim for a civil RICO violation supports judgment on the pleadings in

favor of Individual Defendants and dismissal with prejudice of the Complaint

against Individual Defendants.

                                  CONCLUSION

      For the reasons stated herein, Individual Defendants respectfully request the

Court enter judgment on the pleadings in favor of Individual Defendants or dismiss

Plaintiff’s complaint for failure to state a valid RICO claim.

                            BROWNING, KALECZYC, BERRY & HOVEN, P.C.


                            By /s/ Evan M.T. Thompson
                               Evan M.T. Thompson
                               Michael L. Rausch

                            Attorneys for Individual Defendants




                                          23
 Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 30 of 31



                   CERTIFICATE OF COMPLIANCE

   Pursuant to L.R. 7.1(d)(2)(E), I certify that Individual Defendants’ Brief In
Support Of Motion To Dismiss For Failure To State A Valid Rico Claim, is
double spaced, is a proportionately spaced 14 point typeface, and contains
5,406 words.




                                      24
    Case 1:19-cv-00020-SPW-TJC Document 59 Filed 08/10/21 Page 31 of 31



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 10th day of August, 2021, a true copy of the
foregoing was served:

Via ECF to the following parties:

D. Michael Eakin
Eakin, Berry & Grygiel, PLLC
P.O. Box 2218
Billings, MT 59103
John Heenan
Heenan & Cook, PLLC
1631 Zimmerman Trail, Suite 1
Billings, MT 59102
Victoria Francis, Tyson M. Lies and John M. Newman
United States Attorney's Office, United States Attorney's Office and U.S.
Attorney's Office
U.S. Atorney's Office
P.O. Box 8329
Missoula, MT 59807, 2929 3rd Avenue N.
Suite 400
P.O. Box 1478
Billings, MT 59101 and PO Box 8329
Missoula, MT 59807




                            /s/ Evan M.T. Thompson
                           BROWNING, KALECZYC, BERRY & HOVEN, P.C.




                                         25
